N O N - F I N A L   A C T I O N


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/21, 11/15/21, 6/29/22, 8/02/22 and 10/04/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point, but recommends adding analogous language to “Voice Coil Motor” and/or “Actuator” into the current title. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 11,122,205. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application independent claim 21 is broader in every aspect and encompassed by claim 1 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 22-24 are broader in every aspect and encompassed respectively by claims 2-4 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 25-27 are broader in every aspect and encompassed respectively by claims 5-7 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 29-31 are broader in every aspect and encompassed respectively by claims 2-4 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application independent claim 28 is broader in every aspect and encompassed by claims 8 and 12 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 32-34 are broader in every aspect and encompassed respectively by claim 8 and claims 5-7 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application independent claim 35 is broader in every aspect and encompassed by claim 14 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 36-37 are broader in every aspect and encompassed respectively by claim 14 and claims 15-17 of Patent ‘205, and is therefore an obvious variant thereof.
Instant application dependent claims 38-40 are broader in every aspect and encompassed respectively by claim 14 and claims 18-20 of Patent ‘205, and is therefore an obvious variant thereof.




Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning optical image stabilization (OIS) driven by an actuator (i.e. voice coil motor) and may comprise a suspension “flexure” system.

LAM (US 2011/0141294) – See 35 USC 103 rejection below.

	HORESH (US 2019/0014258) – See 35 USC 103 rejection below.

	Gleason (US 20160073028) “same assignee” discloses camera comprising an Optical Image Stabilization (OIS) that is driven by an actuator (i.e. Voice Coil Motor, VCM) and having a mechanical suspension system “flexure arrangement” upper/lower spring members (i.e. top plate spring, bottom plate spring and suspension wire) connected between a moveable lens body and stationary body. See Figures 2-4: lens barrel shift method).  However, Gleason does not teach a lower flexure connected between a moveable image sensor body and stationary body.

Kim (US 20130107068) discloses camera comprising an OIS that is driven by a VCM actuator and having a mechanical suspension system “flexure arrangement” upper/lower spring members (i.e. top plate spring and suspension wire) connected between a moveable lens body and stationary body (Figures 1, 2, 17: lens barrel shift method) OR upper/lower spring members (i.e. spring wire & pivot fulcrum) connected between a moveable camera module “lens + image sensor” body and stationary body (Figure 18: camera module tilt method).  However, Kim does not teach a lower flexure connected between a moveable image sensor body and stationary body for movement orthogonal to optical axis.

Ito (US 20170155816) further discloses a moveable platform 61 may be configured for either VCM OIS techniques i.e. shifting image sensor 31 (Fig. 2B) OR shifting lens 92 (Fig. 17), each technique has a respective fixed image sensor / fixed lens to moveable platform 61 for moving together in X/Y-axis direction.

Lim (US 20120106936) discloses camera comprising OIS that is driven by an actuator (i.e. Voice Coil Motor, VCM) and having a mechanical suspension system “flexure arrangement” upper/lower spring members (i.e. top plate spring and suspension wire) connected between a moveable lens body and stationary body. See Figures 2-6. However, Lim does not teach a lower flexure connected between a moveable image sensor body and stationary body.
	 
	Tanimura (US 8,248,497) discloses camera comprising OIS that is driven by an actuator (i.e. electrostatic, SMA or piezoelectric) and having a mechanical suspension system lower “flexure arrangement” (i.e. spring beam structure 103) connected between a moveable image sensor 16 body and stationary body 20. See Figures 2A-B, 3A-B and 5A-5B. However, Tanimura does not teach a VCM actuator and upper flexure with spring plate & suspension wire.

Gregory (US 8,866,918) discloses camera comprising OIS that is driven by an actuator (i.e. SMA) and having a mechanical suspension system upper/lower “flexure arrangement” (i.e. suspension flexure 21 & SMA wires 31) connected between a moveable image sensor 11 body and stationary body 2 (See Figure 2). It is taught that the upper suspension flexures 21 “spring” may have low stiffness in optical axis direction and high stiffness in directions perpendicular to optical axis (Col.7, Lines 8-14). Since the SMA wires 31 have adjustable lengths, these can be interpreted (under B.R.I.) as lower flexures with adjustable stiffness, and thus there exists a relative stiffness difference between a upper spring member 21 and lower SMA wire 31 based on the operation mode. However, Gregory does not teach a VCM actuator and upper flexure with spring plate & suspension wire.

Wada (US 20070279497) discloses camera comprising OIS that is driven by an polymer actuator (401) and having a mechanical suspension system upper & lower “flexure arrangement” (i.e. top plate spring 332c and lower polymer displacement members 401bp & 401by) connected between a moveable image sensor 162 body and stationary body 332a. See Figures 13A-B, 15A-B & 17A-B.
Since the polymer displacement members 401bp & 401by have adjustable shapes/sizes, these can be interpreted (under B.R.I.) as lower flexures with adjustable stiffness, and thus there exists a relative stiffness difference between a upper spring member 332c and lower polymer displacement members 401bp & 401by based on the operation mode.  However, Wada does not teach a VCM actuator and a upper flexure that has a suspension wire.




Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25, 28, 32, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over LAM (US 2011/0141294) in view of HORESH (US 2019/0014258) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 21, LAM teaches a camera (Para [0012 & 0015]: states an image sensor holder platform providing image stabilization may be employed in a camera), comprising: 
one or more LENS ELEMENTS that define an optical axis, and an IMAGE SENSOR configured to capture light that has passed through the one or more lens elements (Fig. 2 in view of para [0015] AND Fig. 14-15 in view of para [0029-0030]: image sensor 210/1410, which implies a lens in view of Fig.1 and para [0014]: an optical system e.g., a camera); 
a MOVEABLE PLATFORM fixedly coupled to the image sensor such that the image sensor moves together with the moveable platform (Fig. 2 in view of para [0015] AND Fig. 14-15 in view of para [0029-0030]: moveable platform 240/1450 couples to image sensor 210/1410); 
an ACTUATOR MODULE configured to move the image sensor in one or more directions orthogonal to the optical axis (Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet); 
and a FLEXURE arrangement configured to guide the movement of the moveable platform in a controlled manner (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585), the FLEXURE arrangement comprising: 
an UPPER FLEXURE coupled to the moveable platform and attached to one or more fixed components of the camera at a location above the movable platform, and a LOWER FLEXURE that connects the moveable platform to one or more fixed components of the camera (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585 attached between moveable platform 1450 and fixed surrounding walls shown would be fixed to camera when incorporated in a camera as stated in para [0012 & 0015]).
	Regarding limitation feature: “lens element” AND “an image sensor configured to capture light that has passed through the one or more lens elements”, Lam was interpreted to imply a separate lens element relative to the moveable image sensor. However, to more explicitly show that it is well known in the related art for a camera to not only have a lens element but also utilize a VCM for OIS to move an image sensor relative to a lens element, the Examiner puts forth prior art HORESH – see Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization (OIS) relative to a lens element 130.
Thus, when taking the collective knowledge taught over each disclosed prior art (Lam and Horesh), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Horesh into suitable modification with the teachings of Lam to configure an image sensor which is moveable relative to a lens in which light through the lens is incident on the image sensor for the MOTIVATED REASON of achieving sensor shift image stabilization in the analogous art of a digital camera.

	As per CLAIM 25, Lam in view of Horesh teaches the camera of claim 21, wherein the actuator module comprises a voice coil motor (VCM) actuator assembly (In view of the prior art combined teachings, one of ordinary skill in the art could have easily derived this feature over the teachings of Lam, Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet. -- Horesh, Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization).  

	As per INDEPENDENT CLAIM 28, LAM teaches a device comprising one or more cameras (Para [0012 & 0015]: states an image sensor holder platform providing image stabilization may be employed in a camera of an electronic device), comprising: 
wherein at least one of the one or more CAMERAS is a camera (Para [0012 & 0015]) comprising: 
one or more LENS ELEMENTS that define an optical axis, and an IMAGE SENSOR configured to capture light that has passed through the one or more lens elements (Fig. 2 in view of para [0015] AND Fig. 14-15 in view of para [0029-0030]: image sensor 210/1410, which implies a lens in view of Fig.1 and para [0014]: an optical system e.g., a camera); 
a MOVEABLE PLATFORM fixedly coupled to the image sensor such that the image sensor moves together with the moveable platform (Fig. 2 in view of para [0015] AND Fig. 14-15 in view of para [0029-0030]: moveable platform 240/1450 couples to image sensor 210/1410); 
an ACTUATOR MODULE configured to move the image sensor in one or more directions orthogonal to the optical axis (Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet); 
and a FLEXURE arrangement configured to guide the movement of the moveable platform in a controlled manner (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585), the FLEXURE arrangement comprising: 
an UPPER FLEXURE coupled to the moveable platform and attached to one or more fixed components of the camera at a location above the movable platform, and a LOWER FLEXURE that connects the moveable platform to one or more fixed components of the camera (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585 attached between moveable platform 1450 and fixed surrounding walls shown would be fixed to camera when incorporated in a camera as stated in para [0012 & 0015]).  
Regarding limitation feature: “lens element(s)” AND “an image sensor configured to capture light that has passed through the one or more lens elements”, Lam was interpreted to imply a separate lens element relative to the moveable image sensor. However, to more explicitly show that it is well known in the related art for a camera to not only have a lens element but also utilize a VCM for OIS to move an image sensor relative to a lens element, the Examiner puts forth prior art HORESH – see Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization (OIS) relative to a lens element 130.
Lam is silent to the limitation features: “one or more PROCESSORS, and a MEMORY comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras”.  However, these features are also well known in the art such as taught by prior art HORESH – see Figures 1A & 2: processor controller 145 controls image sensor 102/104 per software instructions stored in memory in view of para [0039, 0057, 0070-0071].
Thus, when taking the collective knowledge taught over each disclosed prior art (Lam and Horesh), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Horesh into suitable modification with the teachings of Lam to configure a processor/controller with an image sensor which is moveable relative to a lens in which light through the lens is incident on the image sensor for the MOTIVATED REASON of achieving sensor shift image stabilization in the analogous art of a digital camera.

	As per CLAIM 32, Lam in view of Horesh teaches the device of claim 28, wherein the actuator module comprises a voice coil motor (VCM) actuator assembly (In view of the prior art combined teachings, one of ordinary skill in the art could have easily derived this feature over the teachings of Lam, Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet. -- Horesh, Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization).  

	As per INDEPENDENT CLAIM 35, LAM teaches a voice coil motor (VCM) ACTUATOR assembly for a CAMERA, the VCM ACTUATOR assembly comprising: 
a MOVEABLE PLATFORM configured to fixedly couple to an image sensor such that the image sensor moves together with the moveable platform (Fig. 2 in view of para [0015] AND Fig. 14-15 in view of para [0029-0030]: moveable platform 240/1450 couples to image sensor 210/1410); 
an ACTUATOR MODULE configured to move the moveable platform in one or more directions orthogonal to an optical axis defined by one or more lenses (Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet for moving moveable platform 240/1450 coupled with image sensor 210/1410 relative to a fixed lens of a camera as implied in view of Fig.1 and para [0014-0015]: an optical system e.g., a camera); 
and a FLEXURE arrangement configured to guide the movement of the moveable platform in a controlled manner (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585), the FLEXURE arrangement comprising: 
an UPPER FLEXURE configured to couple to the moveable platform and attach to one or more fixed components of the camera at a location above the movable platform, and a LOWER FLEXURE configured to connect the moveable platform to one or more fixed components of the camera (Fig. 14-15 and para [0029-0030]: upper leaf springs “flexure” 1480/1580 & lower leaf springs “flexure” 1485/1585 attached between moveable platform 1450 and fixed surrounding walls shown would be fixed to camera when incorporated in a camera as stated in para [0012 & 0015]).
Regarding limitation feature: “one or more lenses”, Lam was interpreted to imply a separate lens element relative to the moveable image sensor. However, to more explicitly show that it is well known in the related art for a camera to not only have a lens element but also utilize a VCM for OIS to move an image sensor relative to a lens element, the Examiner puts forth prior art HORESH – see Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization (OIS) relative to a lens element 130.
Thus, when taking the collective knowledge taught over each disclosed prior art (Lam and Horesh), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Horesh into suitable modification with the teachings of Lam to configure an image sensor which is moveable relative to a lens in which light through the lens is incident on the image sensor for the MOTIVATED REASON of achieving sensor shift image stabilization in the analogous art of a digital camera.

	As per CLAIM 38, Lam in view of Horesh teaches the VCM actuator assembly of claim 35, wherein the actuator module comprises a voice coil motor (VCM) actuator assembly (In view of the prior art combined teachings, one of ordinary skill in the art could have easily derived this feature over the teachings of Lam, Figures 2, 14 & 15 in view of para [0015-0016, 0029 & 0030]: VCM actuator 230/235 each comprise a coil and magnet. -- Horesh, Figure 1A in view of para [0032]: image sensor 102/104 is moveable via Voice Coil Actuator(s) 113-116 for optical image stabilization).  




Allowable Subject Matter
Claims 22-24, 26-27, 29-31, 33-34, 36-37 and 39-40 contain subject matter not taught by the prior art.
Claims 22-24, 26-27, 29-31, 33-34, 36-37 and 39-40 are objected to as being dependent upon a rejected base claim (21, 28 or 35), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter:
The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the following limitations as respectively recited in dependent claim 22, 29, or 36 (with emphasis in bold):
	“the upper flexure comprises one or more suspension wires”.
	Claims 23-24, 30-31 and 37 are objected as allowable for depending from respective claims 22, 29, or 36.

The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the following limitations as respectively recited in dependent claim 26, 33 or 39 (with emphasis in bold):
	“the upper flexure comprises one or more suspension wires”.
	Claims 27, 34 and 40 are objected as allowable for depending from respective claims 26, 33 or 39.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698